UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2007 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 000-52186 Kandi Technologies, Corp. (Exact name of registrant as specified in Charter) Delaware 333-123735 87-0700927 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Jinhua City Industrial Zone Jinhua, Zhejiang Province People’s Republic of China Post Code 321016 (Address of Principal Executive Offices) (86 - 0579) 82239700 (Issuer Telephone number) Stone Mountain Resources, Inc 701 North Green Valley Parkway #200 Henderson, Nevada 89074 (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ As of September 21, 2007 the registrant had issued and outstanding 19,961,000 shares of common stock, par value $.001 per share. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 2. Defaults Upon Senior Securities 25 Item 3. Submission of Matters to a Vote of Security Holders 25 Item 4. Other Information 25 Item 5. Exhibits and Reports on Form 8-K 25 SIGNATURE 26 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements KANDI TECHNOLOGIES, CORP. (FORMERLY STONE MOUNTAIN RESOURCES, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET June 30, 2007 ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ 1,603,871 Restricted cash 12,852,796 Accounts receivable 12,104,410 Inventories 4,585,697 Notes receivables 4,091,178 Other receivables 2,635,401 Prepayment for goods and deposits 677,947 Due from employees 44,293 Deferred tax assets 9,964 Total Current Assets 38,605,557 NON CURRENT ASSETS Plant and equipment, net 9,139,128 Land use rights, net 391,555 Construction in progress 469,007 Deferred tax assets 3,888 Total Non Current Assets 10,003,578 TOTAL ASSETS $ 48,609,135 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 8,580,780 Short-term bank loans 13,034,060 Notes payable 15,068,594 Advance from customers 1,211,348 Due to related parties 2,438 Deferred tax liabilities 12,809 Total Current Liabilities 37,910,029 NON CURRENT LIABILITIES Deferred tax liabilities 3,357 Total Non Current Liabilities 3,357 TOTAL LIABILITIES 37,913,386 CONTINGENCIES SHAREHOLDERS' EQUITY Common stock, $0.001 par value, 100,000,000 shares authorized; 19,961 19,961,000shares issued and outstanding at June 30, 2007 Additional paid-in capital 7,138,105 Retained earnings 2,941,660 Accumulated other comprehensive income 596,023 Total Shareholders' Equity 10,695,749 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 48,609,135 See accompanying notes to the condensed consolidated financial statements 3 KANDI TECHNOLOGIES, CORP. (FORMERLY STONE MOUNTAIN RESOURCES, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 REVENUES $ 11,155,508 $ 2,859,686 $ 17,148,966 $ 4,756,821 COST OF GOODS SOLD 8,445,862 2,620,490 13,292,442 4,283,201 GROSS PROFIT 2,709,646 239,196 3,856,524 473,620 Selling and marketing 202,538 39,989 366,578 85,035 General and administrative 170,936 101,031 342,320 219,175 Research and development 40,749 25,948 52,615 49,608 Total operating expenses 414,223 166,968 761,513 353,818 INCOME FROM OPERATIONS 2,295,423 72,228 3,095,011 119,802 FORFEITURE OF CUSTOMER DEPOSIT - - 267,673 - GOVERNMENT GRANT 12,191 - 12,132 65,946 INTEREST EXPENSES, NET (361,748 ) (156,309 ) (450,441 ) (275,007 ) OTHER INCOME (EXPENSES), NET (72,228 ) 422 (76,851 ) 565 INCOME (LOSS) BEFORE INCOME TAXES 1,873,638 (83,659 ) 2,847,524 (88,694 ) INCOME TAXES 33,412 - (1,888 ) - NET INCOME (LOSS) 1,907,050 (83,659 ) 2,845,636 (88,694 ) OTHER COMPREHENSIVE INCOME Foreign currency translation gain (loss) 112,502 (4,492 ) 203,560 45,780 Income tax expense related to other comprehensive income Income (37,126 ) - (67,175 ) (15,107 ) OTHER COMPREHENSIVE INCOME (LOSS), NET 75,376 (4,492 ) 136,385 30,673 OF TAX COMPREHENSIVE INCOME (LOSS) $ 1,982,426 $ (88,151 ) $ 2,982,021 $ (58,021 ) NET INCOME (LOSS) PER SHARE BASIC AND DILUTED $ 0.16 $ (0.01 ) $ 0.24 $ (0.01 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING BASIC AND DILUTED 12,176,911 12,000,000 12,088,456 12,000,000 See accompanying notes to the condensed consolidated financial statements 4 KANDI TECHNOLOGIES, CORP. (FORMERLY STONE MOUNTAIN RESOURCES, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2007 (UNAUDITED) Accumulated Additional Other Common Stock Paid-in Retained Comprehensive Shares Par Value Capital Earnings Income Total BALANCE AT JANUARY 1, 2007 12,000,000 $ 12,000 $ 7,154,193 $ 96,024 $ 392,463 $ 7,654,680 Recapitalization 7,961,000 7,961 (16,088 ) - - (8,127 ) Foreign currency translation gain - 203,560 203,560 Net Income - - - 2,845,636 - 2,845,636 BALANCE AT JUNE 30, 2007 19,961,000 $ 19,961 $ 7,138,105 $ 2,941,660 $ 596,023 $ 10,695,749 See accompanying notes to the condensed consolidated financial statements 5 KANDI TECHNOLOGIES, CORP. (FORMERLY STONE MOUNTAIN RESOURCES, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: 2007 2006 Net income (loss) $ 2,845,636 $ (88,694 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 622,848 471,768 Deferred taxes 1,920 - Forfeiture of customer deposit (267,673 ) - Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable (4,531,844 ) (604,459 ) Inventories 877,482 (293,808 ) Other receivables 352,614 42,097 Prepayment for goods and deposits (345,392 ) (385,732 ) Due from employees 139,928 845 Increase (Decrease) in: Accounts payable and accrued expenses 1,638,004 1,397,929 Advance from customers 877,853 263,893 Taxes payable (2,953 ) - Net cash provided by operating activities 2,208,423 803,839 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of fixed assets and construction in progress (694,519 ) (962,623 ) Reverse merger, net of cash acquired 373 - Restricted cash (3,760,374 ) 1,982,603 Issuances of notes receivable (5,759,844 ) (609,310 ) Repayments of notes receivable 2,099,477 52,117 Grant received for land use right - 171,609 Net cash (used in) provided by investing activities (8,114,887 ) 634,396 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from short term bank loans 8,863,589 7,493,911 Repayments of short term bank loans (6,914,200 ) (4,483,242 ) Proceeds from notes payable 14,331,485 99,919 Repayments of notes payable (10,042,454 ) (3,899,978 ) Advance from related parties 34,338 - Repayment of advances to related parties - (1,433,472 ) Net cash provided by (used in) financing activities 6,272,758 (2,222,862 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 366,294 (784,627 ) Effect of exchange rate changes on cash 203,560 45,780 Cash and cash equivalents, beginning 1,034,017 876,989 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 1,603,871 $ 138,142 SUPPLEMENTARY CASH FLOW INFORMATION Income taxes paid $ 2,988 $ - Interest paid $ 1,895,643 $ 296,147 SUPPLEMENTAL NON-CASH DISCROSURES: For the six months ended June 30, 2007 and 2006, $12,117 and $811,063 were transferred from construction in progress to plantsand equipment,respectively. See accompanying notes to the condensed consolidated financial statements. 6 KANDI TECHNOLOGIES, CORP. (FORMERLY STONE MOUNTAIN RESOURCES, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) NOTE 1.ORGANIZATION AND PRINCIPAL ACTIVITIES Kandi Technologies, Corp (Formerly Stone Mountain Resources, Inc.) (“KNDI”) was incorporated under the laws of the State of Delaware on March 31, 2004. On August 29, 2007, KNDI changed its name to Kandi Technologies, Corp. On June 29, 2007, a share exchange agreement was reached between Stone Mountain Resources, Inc., Continental Development Limited, (“Continental”) and Continental’s shareholder. At the consummation, 12,000,000 shares of common stock held by KNDI’s sole director and majority shareholder were cancelled, which was a condition of the closing as stated in the share exchange agreement. The Company issued 12,000,000 shares representing 60.12% of its total common stock in exchange for 100% of the common stock of Continental. Zhejiang Kandi Vehicles Co. Ltd (“Kandi”) is a wholly owned subsidiary of Continental. Kandi is the principal operating subsidiary of Continental. After the share exchange, Continental and its wholly owned subsidiary Kandi became a wholly-owned subsidiary of KNDI, and Kandi became the principal operating subsidiary. The exchange transaction was accounted for as a reverse acquisition in accordance with Statement of Financial Accounting Standards (“SFAS”) No.141.“Business Combinations”.The acquisition is accounted for as the recapitalization of Kandi. Accordingly, the condensed consolidated statements of income include the results of operations of Kandi from January 1, 2007 and 2006, and the results of operations of Kandi Technologies, Corp from the acquisition date through June 30, 2007. The primary operations of Kandi Techologies, Corp and Subsidiaries (the “Company”)is developing, manufacturing, and commercializing terrain vehicles, go-karts, and specialized automobile related products in the People’s Republic of China (“PRC”). Sales are also made to dealers in Europe, North America and Southeast Asia. NOTE 2.BASIS OF PRESENTATION The unaudited condensed consolidated financial statements of the Kandi Technologies, Corp and subsidiaries (“the Company”) have been prepared in accordance withgenerally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-QSB and Item 310(b) of Regulation S-B.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.However, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for the fair presentation of the condensed consolidated financial position and the condensed consolidated results of operations.Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year.The condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes, included in Form 8-K, filed with the Securities and Exchange Commission on July 6, 2007. NOTE 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Cash and Cash Equivalents For financial reporting purpose, the Company considers all highly liquid investments purchased with originalmaturity of three months or less to be cash equivalents. Restricted cash represents time deposits on account to secure notes payable.See Note11. These balances are subject to withdrawal restrictions andtotaled$12,852,796 at June 30, 2007. 7 KANDI TECHNOLOGIES, CORP. (FORMERLY STONE MOUNTAIN RESOURCES, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) NOTE 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (b)Use of Estimates The preparation of financial statements in conformity with the generally accepted accounting principles of the United Statesenquires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported periods. Management makes these estimates using the best information available at the date of the estimates are made; however, actual results could differ materially from those estimates. (c) Earnings (loss) Per Share Basic earning (loss) per share is computing by dividing income (loss) available to common shareholders by the weighted-average number of common shares outstanding during the periods. Diluted earnings(loss) per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. There were no dilutive securities outstanding for the periods presented. (d) Accounts Receivable Trade receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts. An estimate for doubtful accounts is made when collection of the full amount is no longer probable. Bad debts are written off as incurred. For the six months ended June 30, 2007 and 2006 there were no bad debts. Trade receivable due from three customers comprise 68% of total accounts receivable at June 30, 2007, also see Note 5. (e) Inventories Inventories are stated at the lower of cost, determined on a weighted average basis, or net realizable value. Net realizable value is the estimated selling price in the ordinary course of business less the estimated cost of completion and the estimated costs necessary to make the sale. When inventories are sold, their carrying amount is charged to expense in the year in which the revenue is recognized. Write-downs for declines in net realizable value or for losses of inventories are recognized as an expense in the year the impairment or loss occurs. There were no declines in net realizable value of inventory for the three and six months ended June 30, 2007 and 2006. (f)Revenue Recognition Revenue represents the invoiced value of goods sold recognized upon the delivery of goods to customers. Revenue is recognized when all of the following criteria are met: -Persuasive evidence of an arrangement exists, -Delivery has occurred or services have been rendered, -The seller's price to the buyer is fixed or determinable, and -Collectibility is reasonably assured. Also see Note 5. 8 KANDI TECHNOLOGIES, CORP. (FORMERLY STONE MOUNTAIN RESOURCES, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) NOTE 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (g)Foreign Currency Translation The accompanying condensed consolidated financial statements are presented in United States dollars. The functional currency of the Company is the Renminbi (RMB), the official currency of the People’s Republic of China. The consolidated financial statements are translated into United States dollars from RMB at balance sheet date exchange rates as to assets and liabilities and average exchange rates of the quarter as to revenues and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. June 30, 2007 June 30, 2006 Period end RMB: US$ exchange rate 7.6248 8.0065 Average period RMB: US$ exchange rate 7.7168 8.0384 (h) Income taxes Deferred tax assets and liabilities are recognized for the future tax consequence attributable to differences between the financial statement carrying amount of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities measured using enacted tax rates expected to be applied to taxable income in the years in which those temporary differences are expected to reverse. The effect on deferred tax assets and liabilities of a change in tax rate is recognized in the statement of income in the period that includes the enactment date. A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Company is able to realized their benefits, or that future deductibility is uncertain. The Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No. 109 ,” (“FIN 48”), on January1,2007. The Company did not have any material unrecognized tax benefits and there was no effect on its financial condition or results of operations as a result of implementing FIN 48. The Company files income tax returns in the PRC jurisdictions. The Company does not believe there will be any material changes in its unrecognized tax positions over the next 12 months. The Company's policy is to recognize interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense. As of the date of adoption of FIN 48, the Company did not have any accrued interest or penalties associated with any unrecognized tax benefits, nor was any interest expense recognized during the quarter. The Company's effective tax rate differs from the federal statutory rate primarily due to non-deductible expenses, temporary differences, and preferential tax treatment. On March 16, 2007, the National People's Congress of the People of Republic China (“PRC”) determined to adopt a new corporate income tax law in its fifth plenary session. The new corporate income tax law unifies the application scope, tax rate, tax deduction and preferential policy for both domestic and foreign-invested enterprises. The new corporate income tax law will be effective on January 1, 2008. According to the new corporate income tax law, the applicable income tax rate for our operating subsidiaries may be subject to change.
